AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means oor iginal

(
UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
Information on Google Drives and all Google Account
holdings associated with Alexander Treisman, that is
stored at premises controlled by Google, LLC

 

ee ee te te

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Northern District of California
(identify the person or describe the property to be searched and give its location):
Information on Google Drives and all Google Account holdings associated with accounts held by Alexander Treisman, as
further described in Attachment A.

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.
YOU ARE COMMANDED to executethjsWarrant on or before _(2-/ ({/Zo (not to exceed 14 days)
0 in the daytime 6:00 a.m. to 10:00 p.m. -atainy time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Magistrate Judge L. Patrick Auld
(United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for _ days (nor to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: 3o/Z0- Sv2( pan /} rte
= “Judge Msighatiive

City and state: Greensboro, North Carolina L. Patrick Auld , United States Magistrate Judge
Printed name and title

 

 

 

 

 

Case 1:20-mj-00355-LPA Document 3 Filed 02/08/21 Page 1of5
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
20M) 35 nipohmo AJA
Inventory made in the presence of : : :
L-fA

 

Inventory of the property taken and name(s) of any person(s) seized:

Mop 4 oo ~ loony data From Geade actanty doge Levee
Geswerkime, Mey. F TroK

ale, is ‘4
Gower aA , ms aad i ae Flopes os

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: \ Ls b/ bene Se ee

Executing officer's signature

vi ‘i Va FU)

Printed name ‘and lille

 

Case 1:20-mj-00355-LPA Document 3 Filed 02/08/21 Page 2 of 5

 
ATTACHMENT A
This warrant applies to information associated with Google Drive and all
Google Account holdings associated with

ALEXTHEBODACIOUS@GMAIL.COM,
ALEX.S.THEISS@GMAIL.COM
GASMERTIME@GMAIL.COM
DOGEBORGER@GMAIL.COM
MOPPYFLOPPER@GMAIL.COM,
ASDADSASDASDDASASDSDAA@GMAIL.COM
GAMERCLUB9999@GMAIL.COM

that are stored at premises owned, maintained, controlled, or operated by

Google, LLC a company headquartered in Mountain View, CA.

Case 1:20-mj-00355-LPA Document 3 Filed 02/08/21 Page 3 of 5

 
ATTACHMENT B
I. Information to be disclosed by Google, LLC (the “Provider”)

To the extent that the information described in Attachment A is within
the possession, custody, or control of the Provider, regardless of whether such
information is located within or outside of the United States, and including
GPS, location, or other information that has been deleted but is still available
to the Provider, for the period of time from 4/1/2020 to 5/28/2020 the Provider
is required to disclose the following information to the government for account
"or identifier:

ALEXTHEBODACIOUS@GMAIL.COM,

ALEX.S.THEISS@GMAIL.COM,

GASMERTIME@GMAIL.COM,
- DOGEBORGER@GMAIL.COM, |
. MOPPYFLOPPER@GMAIL.COM,

ASDADSASDASDDASASDSDAA@GMAIL.COM,

GAMERCLUB9999@GMAIL.COM
listed in Attachment A:

a. Google Map location saved and/or frequent locations, favorite
and/or starred locations including, but not limited to, searches conducted using
the Google Map and/or Maze services.

b. Location History: All location data whether derived from Global

Positioning System (GPS) data, cell site/cell tower triangulation precision

measurement information such as timing advance or per call measurement

\

2

Case 1:20-mj-00355-LPA Document 3 Filed 02/08/21 Page 4of5 °

 
data, Wi-Fi location, and/or Bluetooth location. Such data shall include the
GPS coordinates, the dates and times of all location recordings, and origin of
how the location recordings were obtained and estimated radius

I. Information to be seized by the government

All information described above in Section IJ that constitutes fruits,
evidence and instrumentalities of violations-of 18 U.S.C. §§ 924(b); 18 U.S.C.
§§ 922(a)(6), and 18 U.S.C. §§ 2423(b), including, for each account or identifier
listed on Attachment A, information in the form of:

a. Location Information showing that TREISMAN crossed any state
or international borders during that period of time,

‘b. Location information showing that TREISMAN visited any
locations of school shootings, mass shootings or memorials related to mass
shootings,

C. Location information showing Treisman, visited schools,
universities, public spaces, locations or homes of online associates or the known

location or home of Joe Biden.

d. Location Information showing that TREISMAN visited firearm
shooting ranges, firearms retailers, firearms dealers, or other locations used
for purchasing or acquiring firearms or explosives, firing guns or explosives, or

receiving training associated with firearms usage

Case 1:20-mj-00355-LPA Document 3 Filed 02/08/21 Page 5 of5

 
